Case: 19-10913      Document: 00515372435        Page: 1     Date Filed: 04/06/2020




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                    No. 19-10913                           April 6, 2020
                                 Conference Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk



UNITED STATES OF AMERICA,

                                                Plaintiff−Appellee,

versus

ROMULO RAMOS-DIAZ,

                                                Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                No. 3:18-CR-185-5




Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM: *

      The attorney appointed to represent Romulo Ramos-Diaz has moved to



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 19-10913    Document: 00515372435    Page: 2   Date Filed: 04/06/2020


                                No. 19-10913

withdraw and has filed a brief per Anders v. California, 386 U.S. 738 (1967),
and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Ramos-Diaz has not
filed a response.

      We have reviewed counsel’s brief and the relevant portions of the record.
We concur with counsel’s assessment that the appeal presents no nonfrivolous
issue for appellate review. Accordingly, the motion to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the appeal is
DISMISSED. See 5TH CIR. R. 42.2.




                                      2